DETAILED OFFICE ACTION ACCOMPANYING NOTICE OF ALLOWABILITY
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Examiner’s Statement of Reasons for Allowance
01.	Claims 1-14 are allowed. The following is Examiner’s Statement of Reasons for Allowance.
Independent product claims 1 and 8 are allowed because the prior art of record neither anticipates nor renders obvious: 
With respect to independent product claim 1: 
A light-emitting device comprising: a first flexible substrate; a light-emitting element over the first flexible substrate; a first bonding layer over the light-emitting element; a second bonding layer arranged so as to be in contact with and surrounding outer sides of the first bonding layer; a second flexible substrate over the first bonding layer and the second bonding layer; a third bonding layer between the first flexible substrate and the light-emitting element arranged so as to be in contact with and surrounding outer sides of the second bonding layer; and a fourth bonding layer positioned in a region where the first flexible substrate and the second flexible substrate are facing each other, the fourth bonding layer being arranged so as to be in contact with and surrounding outer sides of the third bonding layer, wherein an oxygen permeability of the second bonding layer is lower than an oxygen permeability of the first bonding layer, 
as the underlined limitations are specifically structured, and as they are interrelated with each other and with other limitations of the claim. 
With respect to independent product claim 8: 
A light-emitting device comprising: a first flexible substrate; a light-emitting element over the first flexible substrate; a first bonding layer over the light-emitting element; a second bonding layer arranged so as to be in contact with and surrounding outer sides of the first bonding layer; a second flexible substrate over the first bonding layer and the second bonding layer; a third bonding layer between the first flexible substrate and the light-emitting element arranged so as to be in contact with and surrounding outer sides of the second bonding layer; and a fourth bonding layer positioned in a region where the first flexible substrate and the second flexible substrate are facing each other, the fourth bonding layer being arranged so as to be in contact with and surrounding outer sides of the third bonding layer, wherein a water vapor permeability of the second bonding layer is lower than a water vapor permeability of the first bonding layer, 
and as they are interrelated with each other and with other limitations of the claim. 
Although various prior art references (see, for example, Marshall '9609; Amberg-Schwab '7489; and Nam '4606) disclose several of the limitations in the claims, these references, and their combination(s), neither anticipate nor render obvious the above identified limitations of claims, as these limitations are specifically structured and as they are interrelated with each other and with other limitations of the claims.
CONCLUSION
02.	Any comment considered necessary by Applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814